Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 26, 2017, by and among Bellerophon Therapeutics, Inc., a
Delaware corporation (the “Company”), and the investors signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of September 26, 2017, among the Company and the Purchasers (the “Purchase
Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
1.Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
“Advice” shall have the meaning set forth in Section 7(d).
“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 90th day following the Closing
Date (or the 120th day following the Closing Date in the event the Initial
Registration Statement is reviewed by the Commission), (b) with respect to any
additional Registration Statements which may be required pursuant to Section 2,
the 90th day following the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement is required under
such Section (or the 120th day following such date in the event such additional
Registration Statement is reviewed by the Commission). If the Effectiveness Date
falls on a Saturday, Sunday or other date that the Commission is closed for
business, the Effectiveness Date shall be extended to the next day on which the
Commission is open for business.


1



--------------------------------------------------------------------------------





“Effectiveness Period” shall have the meaning set forth in Section 2(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Filing Date” means: (a) with respect to the Initial Registration Statement, the
30th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 30th day following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required under such Section.
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Indemnified Party” shall have the meaning set forth in Section 6(c).
“Indemnifying Party” shall have the meaning set forth in Section 6(c).
“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).
“Losses” shall have the meaning set forth in Section 6(a).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
“Reduction Securities” shall have the meaning set forth in Section 2(b).
“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement, (ii) the Underlying Shares issuable upon exercise of the Warrants
issued pursuant to the Purchase Agreement and (iii) any other shares of Common
Stock issued as (or issuable upon conversion or exercise of any warrant, right
or other security which is issued as) a dividend or other distribution with
respect to, in exchange for or in replacement of the Shares or the Underlying


2



--------------------------------------------------------------------------------





Shares; provided, however, that any such Registrable Securities shall cease to
be Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act and such Registrable Securities have been disposed of
by the Holder in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144, or
(c) such securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144 as set
forth in a written opinion letter to such effect, addressed, delivered and
acceptable to the Company’s transfer agent and the affected Holders (assuming
that such securities and any securities issuable upon exercise, conversion or
exchange of which, or as a dividend upon which, such securities were issued or
are issuable, were at no time held by any Affiliate of the Company), as
reasonably determined by the Company, upon the advice of counsel to the Company.
“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” shall have the meaning set forth in the Purchase Agreement.
“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded or quoted, as
applicable.
“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.
“Underlying Shares” shall have the meaning set forth in the Purchase Agreement.


3



--------------------------------------------------------------------------------





“Warrants” shall have the meaning set forth in the Purchase Agreement.
2.Registration.
(a)    The Company shall prepare and file with the Commission a Registration
Statement covering the resale of all of the Registrable Securities that are not
then registered on an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement filed hereunder shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form in accordance
herewith) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” in substantially the form attached hereto
as Annex A. The Company shall use its commercially reasonable efforts to cause a
Registration Statement filed under this Agreement to be declared effective under
the Securities Act promptly but, in any event, no later than the Effectiveness
Date for such Registration Statement, and shall, subject Section 7(d) hereof,
use its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act until the earlier of (i) the
date that is five years after the Closing Date and (ii) the date on which all
securities under such Registration Statement have ceased to be Registrable
Securities (the “Effectiveness Period”). Notwithstanding the foregoing, the
Company shall be entitled to suspend the effectiveness of the Registration
Statement at any time prior to the expiration of the Effectiveness Period for up
to an aggregate of 30 consecutive Trading Days or an aggregate of 60 Trading
Days (which need not be consecutive) in any given 360-day period. It is agreed
and understood that the Company shall, from time to time, be obligated to file
one or more additional Registration Statements to cover any Registrable
Securities which are not registered for resale pursuant to a pre-existing
Registration Statement.
(b)    Notwithstanding anything contained herein to the contrary, in the event
that the Commission limits the amount of Registrable Securities that may be
included and sold by Holders in any Registration Statement, including the
Initial Registration Statement, pursuant to Rule 415 or any other basis, the
Company may reduce the number of Registrable Securities included in such
Registration Statement on behalf of the Holders in whole or in part (in case of
an exclusion as to a portion of such Registrable Securities, such portion shall
be allocated pro rata among such Holders first in proportion to the respective
numbers of Registrable Securities represented by Underlying Shares requested to
be registered by each such Holder over the total amount of Registrable
Securities represented by Underlying Shares, and second in proportion to the
respective numbers of Registrable Securities represented by Shares requested to
be registered by each such Holder over the total amount of Registrable
Securities represented by Shares) (such Registrable Securities, the “Reduction
Securities”). In such event the Company shall give the Holders prompt notice of
the number of such Reduction Securities excluded and the Company will not be
liable for any damages under this Agreement in connection with the exclusion of
such Reduction Securities. The Company shall use its commercially reasonable
efforts at the first opportunity that is permitted by the Commission to register
for resale the Reduction Securities. Such new Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Reduction Securities on Form S-3, in which case such registration shall be on
another appropriate form for such purpose) and shall


4



--------------------------------------------------------------------------------





contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) the “Plan of
Distribution” in substantially the form attached hereto as Annex A. The Company
shall use its commercially reasonable efforts to cause each such Registration
Statement to be declared effective under the Securities Act as soon as possible
but, in any event, no later than the Effectiveness Date, and shall use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period,
subject to Section 7(d) hereof. Notwithstanding the foregoing, the Company shall
be entitled to suspend the effectiveness of such Registration Statement at any
time prior to the expiration of the Effectiveness Period for an aggregate of no
more than 30 consecutive Trading Days or an aggregate of 60 Trading Days (which
need not be consecutive) in any given 360-day period.
(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Date, (ii) the Initial Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date or (iii) after the date it is declared
effective by the Commission and except as provided in Section 3(h), (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities for any
reason (other than due to a change in the “Plan of Distribution” or the
inaccuracy of any information regarding the Holders) in each case for more than
an aggregate of thirty (30) consecutive Trading Days or sixty (60) Trading Days
(which need not be consecutive) in any given 360-day period (other than as a
result of a breach of this Agreement by a Holder), or (iv) the Company fails to
satisfy the current public information requirement pursuant to Rule 144(c)(1) as
a result of which the Holders who are not affiliates are unable to sell
Registrable Securities without restriction under Rule 144 (or any successor
thereto), (any such failure or breach in clauses (i) through (iv) above being
referred to as an “Event,” and, for purposes of clauses (i), (ii) or (iv), the
date on which such Event occurs, or for purposes of clause (iii), the date on
which such thirty (30) or fifty (60) Trading Day period is exceeded, being
referred to as an “Event Date”), then in addition to any other rights the
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the earlier of (1) the applicable
Event is cured or (2) the Registrable Securities are eligible for resale
pursuant to Rule 144 without manner of sale or volume restrictions or the
current public information requirement, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one percent (1%) of the aggregate purchase price paid by
such Holder pursuant to the Purchase Agreement for any unregistered Registrable
Securities then held by such Holder.  The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period (except in respect of an Event described in
Section 2(c)(iv) herein), (it being understood that this sentence shall not
relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline) and in no event shall, the aggregate amount of
Liquidated Damages (excluding Liquidated Damages payable in respect of an Event
described in Section 2(c)(iv) herein) payable to a Holder exceed, in the
aggregate, three percent (3%) of the aggregate purchase price paid by such
Holder pursuant to the Purchase


5



--------------------------------------------------------------------------------





Agreement) and (2) in no event shall the Company be liable in any thirty (30)
day period for Liquidated Damages under this Agreement in excess of one percent
(1%) of the aggregate purchase price paid by the Holders pursuant to the
Purchase Agreement.   The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event, except in the case of the first Event Date.  The Company shall not be
liable for Liquidated Damages under this Agreement as to any Registrable
Securities which are not permitted by the Commission to be included in a
Registration Statement.  In such case, the Liquidated Damages shall be
calculated to only apply to the percentage of Registrable Securities which are
permitted to be included in such Registration Statement. The Effectiveness
Deadline for a Registration Statement shall be extended without default or
Liquidated Damages hereunder in the event that the Company’s failure to obtain
the effectiveness of the Registration Statement on a timely basis results
from the failure of a Purchaser to timely provide the Company with information
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Purchaser).
3.Registration Procedures.
In connection with the Company’s registration obligations hereunder, the Company
shall:
(a)    Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of all such documents proposed to be
filed (other than those incorporated by reference). Notwithstanding the
foregoing, the Company shall not be required to furnish to the Holders any
prospectus supplement being prepared and filed solely to name new or additional
selling securityholders unless such Holders are named in such prospectus
supplement. In addition, in the event that any Registration Statement is on Form
S-1 (or other form which does not permit incorporation by reference), the
Company shall not be required to furnish to the Holders any prospectus
supplement containing information included in a report or proxy statement filed
under the Exchange Act that would be incorporated by reference in such
Registration Statement if such Registration Statement were on Form S-3 (or other
form which permits incorporation by reference). The Company shall duly consider
any comments made by Holders and received by the Company not later than two
Trading Days prior to the filing of the Registration Statement, but shall not be
required to accept any such comments to which it reasonably objects.
(b)    (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and,


6



--------------------------------------------------------------------------------





as promptly as reasonably possible provide the Holders true and complete copies
of all correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as Selling Stockholders but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.
(c)    Notify the Holders as promptly as reasonably possible (and, in the case
of (i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
Selling Stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, each such Holder makes no acknowledgement
that any such information is material, non-public information.


7



--------------------------------------------------------------------------------





(d)    Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
(e)    Furnish to each Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent reasonably requested by such Person (including those previously furnished
or incorporated by reference) promptly after the filing of such documents with
the Commission; provided, that the Company shall have no obligation to provide
any document pursuant to this clause that is available on the EDGAR system.
(f)    Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. Subject
to Section 7(d) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.
(g)    Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of those
jurisdictions within the United States as any Holder reasonably requests in
writing to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statements; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.
(h)    Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statements, which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
(i)    Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.


8



--------------------------------------------------------------------------------





(j)    The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to such Holder as the Commission requests.
4.Holder’s Obligations. Each Holder agrees, by acquisition of the Registrable
Securities, that no Holder shall be entitled to sell any of such Registrable
Securities pursuant to a Registration Statement or to receive a Prospectus
relating thereto, unless such Holder has furnished the Company with the
information set forth in the Purchaser Questionnaire and Selling Stockholder
Questionnaire pursuant to the Purchase Agreement. Any sale of any Registrable
Securities by any Holder shall constitute a representation and warranty by such
Holder that the information relating to such Holder is as set forth in the
Prospectus delivered by such Holder in connection with such disposition, that
such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Holder and that
such Prospectus does not as of the time of such sale omit to state any material
fact relating to or provided by such Holder necessary to make the statements in
such Prospectus, in the light of the circumstances under which they were made,
not misleading.
5.Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the principal trading market on which the Common Stock is then listed
for trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any Holder or any legal fees or other costs of the
Holders.
6.Indemnification.
(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors,


9



--------------------------------------------------------------------------------





agents, partners, members, stockholders and employees of each Holder, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
agents, partners, members, stockholders and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose), or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished to
the Company by such Holder for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice (as defined below) or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.
(b)    Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents, partners, members,
stockholders and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents, partners, members, stockholders or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon: (x) for so long as the prospectus delivery requirements of
the Securities Act apply to sales by such Holder, such Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished to the Company by such Holder for use therein, or to the extent that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable


10



--------------------------------------------------------------------------------





Securities and was reviewed and expressly approved by such Holder for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as


11



--------------------------------------------------------------------------------





shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
(d)    Contribution. If a claim for indemnification under Section 6(a) or 6(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
7.Miscellaneous.


12



--------------------------------------------------------------------------------





(a)    Remedies. In the event of a breach by the Company or by a Holder, of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.
(b)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
(c)    Subsequent Registration Rights. Until the Initial Registration Statement
required hereunder is declared effective by the Commission, the Company shall
not enter into any agreement granting any registration rights with respect to
any of its securities to any Person without the written consent of Holders
representing no less than a majority of the then outstanding Registrable
Securities; provided, that this Section 7(c) shall not prohibit the Company from
fulfilling its obligations under any other registration rights agreements
existing as of the date hereof.
(d)     Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
(e)    Furnishing of Information. Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.
(f)    Piggy-Back Registrations. If at any time during the Effectiveness Period,
except as contemplated by Section 2(b) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to each Holder a written notice of such determination and, if
within 15 days after the date of such notice, any such Holder shall so request
in writing, the Company shall include


13



--------------------------------------------------------------------------------





in such registration statement all or any part of such Registrable Securities
such Holder requests to be registered; provided, however, that the Company shall
not be required to register any Registrable Securities pursuant to this Section
7(f) that are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without volume limitation or that are the subject of a then
effective Registration Statement. The Company shall have the right to terminate
or withdraw any registration initiated by it under this Section 7(f) prior to
the effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.
(g)    Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities. The Company shall provide prior notice to all Holders of
any proposed waiver or amendment. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
(h)    Termination of Registration Rights. For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, caused to be declared effective or to keep effective
any Registration Statement hereunder (including any Registration Statement
previously filed pursuant to this Agreement) and (ii) all registration rights
granted to the Holders hereunder (including the rights set forth in Section
6(c)), shall terminate in their entirety effective on the first date on which
there shall cease to be any Registrable Securities outstanding. If not
previously terminated pursuant to the foregoing sentence, it is expressly agreed
and understood that all registration rights granted to the Holder pursuant to
this Agreement shall terminate as to the Holder on the earlier of (a) such time
following the date that is five (5) years following the date of this Agreement
that the Holders own in the aggregate less than 25% of the number of Registrable
Securities that the Holders owned in the aggregate as of the date hereof (as
adjusted for stock splits, combinations, dividends, recapitalizations and the
like) and (b) the date that is ten (10) years following the date of this
Agreement.
(i)    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed facsimile or
electronic mail, or mailed by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, and shall be
deemed given when so sent in the case of facsimile or electronic mail
transmission, or when so received in the case of mail or courier, and addressed
as follows:
if to the Company, to:

Bellerophon Therapeutics, Inc.
184 Liberty Corner Road, Suite 302
Warren, New Jersey 07059
Attention: Chief Executive Officer
Facsimile: (844) 325-6587


14



--------------------------------------------------------------------------------





E-Mail: Fabian.tenenbaum@bellerophon.com


with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention: Jeffrey P. Schultz
Facsimile: (212) 983-3115
E-Mail: jschultz@mintz.com




 
If to a Purchaser:
 
To the address set forth under such Purchaser’s name on the signature pages
hereto
 
 
If to any other Person who is then the registered Holder:
 
To the address of such Holder as it appears in the stock transfer books of the
Company



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
(j)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Each Holder may assign its respective
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.
(k)    Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
(l)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, District of Manhattan. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, District of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of


15



--------------------------------------------------------------------------------





any of the Transaction Documents), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
(m)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
(n)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
(o)    Use of Terms. The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its reasonable best efforts to perform
any covenant under this Agreement, such requirement shall not obligate the
Company, in the reasonable judgment of the disinterested members of its Board of
Directors, to perform any act that will have a material adverse effect on the
Company.
(p)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(q)    Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser hereunder is several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. The
decision of each Purchaser to purchase Securities pursuant to the Transaction
Documents has been made independently of any other Purchaser. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to protect and enforce its rights, including without limitation the
rights arising out of this Agreement,


16



--------------------------------------------------------------------------------





and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.


[signature pages follow]




17



--------------------------------------------------------------------------------






     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.
 
 
BELLEROPHON THERAPEUTICS, INC.
 
 
 
 
 
By:
 
 
Name: Fabian Tenenbaum
 
Title: Chief Executive Officer

    




Signature Pages to Registration Rights Agreement

--------------------------------------------------------------------------------








 PURCHASERS:


   By: _________________________________
   Name: _________________________________
   Title: _________________________________
   
  Address:


Fax: ______________________________
   E-Mail: ______________________________


 



Signature Pages to Registration Rights Agreement

--------------------------------------------------------------------------------





ANNEX A
PLAN OF DISTRIBUTION
The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

•
through brokers, dealers or underwriters that may act solely as agents;

•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•
an exchange distribution in accordance with the rules of the applicable
exchange;

•
privately negotiated transactions;

•
through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

•
a combination of any such methods of disposition; and

•
any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.
Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.


 

--------------------------------------------------------------------------------





The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.
Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
     In connection with the sale of the shares of common stock or interests in
shares of common stock, the selling stockholders may enter into hedging
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume. The selling stockholders may also sell shares
of common stock short after the effective date of the registration statement of
which this prospectus is a part and deliver these securities to close out their
short positions, or loan or pledge the common stock to broker-dealers that in
turn may sell these securities. The selling stockholders may also enter into
option or other transactions after the effective date of the registration
statement of which this prospectus is a part with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act and the rules of the Financial Industry
Regulatory Authority (FINRA).


 

--------------------------------------------------------------------------------





We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares. The foregoing may affect
the marketability of the common stock.
The aggregate proceeds to the selling securityholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling securityholders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering.
We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.
     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (a) the date that is five years from the date it is declared
effective by the Commission and (b) the date on which all securities under such
Registration Statement have ceased to be Registrable Securities.


72116753v.2


 